F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         DEC 16 1997
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 97-4113
v.                                                   (District of Utah)
                                                  (D.C. No. 97-CR-145-C)
FRANCISCO MACIEL-SEDANO,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. This court therefore

honors the parties’ requests and orders the case submitted without oral argument.

      The district court sentenced Francisco Maciel-Sedano to 70 months

imprisonment for unlawfully reentering the United States after a prior deportation


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
in violation of 8 U.S.C. § 1326. Maciel-Sedano appeals the sentence claiming

that the district court improperly enhanced his base offense level by sixteen points

pursuant to § 1326(b)(2) and U.S.S.G. § 2L1.2(b)(2) because the reentry was

subsequent to the conviction of an aggravated felony. This court exercises

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a) and affirms.

      The facts relevant to the determination of this appeal are quite limited. On

April 23, 1997, Maciel-Sedano was indicted on one count of reentry by a deported

alien in violation of 8 U.S.C. § 1326. That same day, the United States filed a

Notice of Sentencing Enhancement, asserting that Maciel-Sedano was subject to

the enhanced penalties set out in § 1326(b)(2) 1 and U.S.S.G. § 2L1.2(b)(1). 2 The

grounds for the sentencing enhancement set forth in the Notice were: “Possession

of a controlled substance in Fourth Judicial District Court, Utah County, Utah

(Case #951400627) using the name of Francisco S. Maciel. Judgment &

Commitment filed on or about December 8, 1995.” Maciel-Sedano objected to

the sentencing enhancement on the grounds that a conviction for possession of a


      1
       Although § 1326(a) provides for a term of imprisonment of no more than
two years for reentry after a prior deportation, § 1326(b) provides an enhanced
penalty when the reentry was subsequent to a conviction of an “aggravated
felony.” 8 U.S.C. § 1326(b) (providing for a prison term of not more than 20
years when the reentry follows a conviction for an aggravated felony).
      2
        U.S.S.G. § 2L1.2(b)(1)(A) provides that a defendant’s base offense level
be increased by 16 levels if the reentry followed a conviction for an aggravated
felony.

                                         -2-
controlled substance did not constitute an aggravated felony. The district court

rejected the objection and sentenced Maciel-Sedano to a term of 70 months based

on the sixteen level enhancement set out in § 2L1.2(b)(1).

      This court can resolve Maciel-Sedano’s argument in short order. Maciel-

Sedano first argues that a mere possession conviction, although clearly a felony

under both Utah and federal law, does not meet the definition of “aggravated

felony” set out in § 1326 and the Sentencing Guidelines. This court has,

however, specifically rejected the exact argument advanced by Maciel-Sedano.

See United States v. Cabrera-Sosa, 81 F.3d 998, 999-1000 (10th Cir.), cert.

denied, 117 S. Ct. 218 (1996). In an effort to distinguish Cabrera-Sosa, Maciel-

Sedano argues that the panel in Cabrera-Sosa failed to address the 1994

amendments to the definition of aggravated felony contained in 8 U.S.C. §

1101(a)(43) and that those amendments significantly narrowed the definition of

aggravated felony. This court, however, just recently again rejected the exact

argument advanced by Maciel-Sedano. See United States v. Valenzuela-

Escalante, No. 96-4147, 1997 WL 751586 (10th Cir. Dec. 5, 1997). In fact, in

stark contrast to the arguments presented by Maciel-Sedano, the Valenzuela-

Escalante panel noted that the 1994 amendments actually expanded the definition

of “aggravated felony.” See id. at *3.




                                         -3-
      In light of this court’s decisions in Cabrera-Sosa and Valenzuela-

Escalante, it is clear that the district court properly applied the § 2L1.2(b)(1)(a)

sixteen-level enhancement to Maciel-Sedano’s base offense level. Accordingly,

the judgment of the United States District Court for the District of Utah is hereby

AFFIRMED.

                                                ENTERED FOR THE COURT,



                                                Michael R. Murphy
                                                Circuit Judge




                                          -4-